Citation Nr: 1718568	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  06-00 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a head injury with chronic headaches.

2.  Entitlement to service connection for memory loss, fatigue, and dizziness, as secondary to residuals of a head injury with chronic headaches.

3.  Entitlement to service connection for visual impairment of the right eye.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In January 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was before the Board in December 2014, it was remanded for further development and adjudicative action.

The Board notes that in September 2016 the Veteran filed a Notice of Disagreement with regard to denials of entitlement to service connection for hearing loss and tinnitus.  While the Board is cognizant of Manlincon v. West, 12 Vet. App. 238 (1999), in the current case, unlike in Manlincon, the RO fully acknowledged this Notice of Disagreement in a September 2016 letter to the Veteran and is currently processing this appeal.  As such, no action will be taken by the Board at this time, and this issue will be the subject of a later Board decision, if ultimately necessary.





FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to service connection for visual impairment of the right eye.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for visual impairment of the right eye have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has withdrawn his claim for service connection for right wrist arthritis.  Withdrawn claims are decided as a matter of law, and therefore, no discussion of VA's duties to notify and assist is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by a veteran or his or her authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

At his January 2016 hearing before the Board, the Veteran withdrew the appeal for entitlement to service connection for visual impairment of the right eye.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction over the issue, and dismissal is warranted.



ORDER

The appeal for entitlement to service connection for visual impairment of the right eye is dismissed.


REMAND

Although the Board regrets the further delay, additional development is required prior to adjudicating the issues of an increased rating for residuals of a head injury with chronic headaches and service connection for memory loss, fatigue, and dizziness, as secondary to residuals of a head injury with chronic headaches.

Initially, the Board notes that the Veteran was incarcerated from approximately March 2006 through June 2014 at the Lompoc United States Penitentiary, which is a division of the Federal Bureau of Prisons.  Although these records were previously requested in 2012, only five pages of medical records were received and it is clear they are not complete.  Accordingly, on remand the Veteran must be contacted and requested to complete and return a medical authorization to allow VA to attempt to obtain these records on his behalf.  The Board notes that the Veteran's Inmate Register Number was 20075-047.

Moreover, although medical opinions were obtained in April 2013, these opinions were obtained without the benefit of affording the Veteran an examination, because it was not feasible to provide him with one while he was incarcerated.  Given that he is no longer incarcerated, he must be afforded VA examinations to determine the current severity of his service-connected residuals of a head injury with chronic headaches and to determine the etiology of any memory loss, fatigue, and dizziness.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should be completed, to include all VA treatment records from July 2016 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete, sign, and return a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs for the Federal Bureau of Prisons to obtain his medical records from the Lompoc United States Penitentiary dated March 2006 through June 2014.  If the Veteran submits a VA Form 21-4142 that is insufficient for further action, he should be notified, and any such notification should be properly documented in the claims file.

Upon receipt of a valid VA Form 21-4142, attempt to obtain any identified records in accordance with VA regulation.  38 C.F.R. § 3.159 (2016).  The Board notes that the Veteran's Federal Bureau of Prisons Inmate Register Number was 20075-047.

2.  Obtain any outstanding VA treatment records dated from July 2016 to the present and associate them with the evidence of record before the Board.

3.  Next, arrange for the Veteran to be scheduled for the appropriate VA examination(s), with a physician with sufficient expertise, to determine the severity of his service-connected residuals of a head injury with chronic headaches and to determine the etiology of any memory loss, fatigue, and dizziness.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

First, the examiner must provide all information required to evaluate the severity of the Veteran's service-connected residuals of a head injury with chronic headaches.

Thereafter, the examiner is requested to provide the following opinions:

* Whether it is at least as likely as not (50 percent probability or higher) that any memory loss was caused by the Veteran's service-connected residuals of a head injury with chronic headaches.

* Whether it is at least as likely as not (50 percent probability or higher) that any memory loss was aggravated (beyond the natural progression of the disease) by the Veteran's service-connected residuals of a head injury with chronic headaches.

* Whether it is at least as likely as not (50 percent probability or higher) that any fatigue was caused by the Veteran's service-connected residuals of a head injury with chronic headaches.

* Whether it is at least as likely as not (50 percent probability or higher) that any fatigue was aggravated (beyond the natural progression of the disease) by the Veteran's service-connected residuals of a head injury with chronic headaches.

* Whether it is at least as likely as not (50 percent probability or higher) that any dizziness was caused by the Veteran's service-connected residuals of a head injury with chronic headaches.

* Whether it is at least as likely as not (50 percent probability or higher) that any dizziness was aggravated (beyond the natural progression of the disease) by the Veteran's service-connected residuals of a head injury with chronic headaches.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any requested opinion without resorting to speculation, he or she should indicate why this is so.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


